Exhibit 10.3
FIRST FINANCIAL BANKSHARES, INC.
2002 INCENTIVE STOCK OPTION PLAN
1. Purpose.
     The purpose of the Plan is to attract and retain employees to First
Financial Bankshares, Inc., a Texas corporation (the “Corporation”), and to its
Subsidiaries (hereafter defined) and to provide such persons and employees of
the Corporation and its Subsidiaries with a proprietary interest in the
Corporation through the granting of Stock Options and related Stock Appreciation
Rights that will

  (a)   increase the interest of the employees in the Corporation’s welfare;    
(b)   furnish an incentive to the employees to continue their services for the
Corporation; and     (c)   provide a means through which the Corporation may
attract able persons to enter its employ.

2. Definitions.
     For the purpose of this Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:

  (a)   “Board” means the board of directors of the Corporation.     (b)  
“Change in Control” means the occurrence of any of the following events:
(i) there shall be consummated (x) any consolidation or merger of the
Corporation in which the Corporation is not the continuing or surviving
corporation or pursuant to which shares of the Corporation’s Common Stock would
be converted into cash, securities or other property, other than a merger of the
Corporation in which the holders of the Corporation’s Common Stock immediately
prior to the merger have the same proportionate ownership of common stock of the
surviving corporation immediately after the merger, or (y) any sale, lease,
exchange or other transfer (excluding transfer by way of pledge or
hypothecation), in one transaction or a series of related transactions, of all,
or substantially all, of the assets of the Corporation, (ii) the stockholders of
the Corporation approve any plan or proposal for the liquidation or dissolution
of the Corporation, (iii) any “person” (as such term is defined in
Section 3(a)(9) or Section 13(d)(3) under the 1934 Act or any “group” (as such
term is used in Rule 13d-5 promulgated under the 1934 Act), other than the
Corporation or any successor of the Corporation or any Subsidiary of the
Corporation or any employee benefit plan of the Corporation or any Subsidiary
(including such plan’s trustee), becomes a beneficial owner for purposes of
Rule 13d-3 promulgated under the 1934 Act, directly or indirectly, of securities
of the Corporation representing 50.1% or more of the Corporation’s then
outstanding securities having the right to vote in the election of directors, or
(iv) during any period of two consecutive years, individuals who, at the
beginning of such period constituted the entire Board, cease for any reason
(other than death) to constitute a majority of the directors, unless the
election, or the nomination for election, by the Corporation’s stockholders, of
each new director was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of the period.     (c)
  “Code” means the Internal Revenue Code of 1986, as amended.     (d)   “Common
Stock” means the common stock which the Corporation is currently authorized to
issue or may in the future be authorized to issue.     (e)   “Corporation” means
First Financial Bankshares, Inc., a Texas corporation.     (f)   “Date of Grant”
means the effective date on which a Stock Option or related Stock Appreciation
Right is awarded to an employee or director as set forth in the stock option
agreement.

A-1



--------------------------------------------------------------------------------



 



  (g)   “1934 Act” means the Securities Exchange Act of 1934, as amended.    
(h)   “Option Period” means the period during which a Stock Option or related
Stock Appreciation Right may be exercised.     (i)   “Participant” means any
employee of the Corporation or a Subsidiary who is, or who is proposed to be, a
recipient of a Stock Option or related Stock Appreciation Right.     (j)  
“Plan” means this Incentive Stock Option Plan as amended from time to time.    
(k)   “Stock Appreciation Right” means a right to receive cash equal to the
excess fair market value of the Common Stock granted to a Participant under this
Plan.     (1)   “Stock Option” means an option to purchase Common Stock of the
Corporation granted to a Participant under this Plan and which is intended to
qualify as an incentive stock option under Section 422 of the Code.     (m)  
“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Corporation if, at the time of the granting of the Stock
Option or related Stock Appreciation Right, each of the corporations other than
the last corporation in the unbroken chain owns stock possessing 50% or more of
the total combined voting power of all classes of stock in one of the other
corporations in the chain, and “Subsidiaries” means more than one of any such
corporations.

3. Administration.
     Subject to the terms of this Section 3, the Plan shall be administered by
the Stock Option Committee (the “Committee”) of the Board which shall consist of
at least three outside directors. Any member of the Committee may be removed at
any time, with or without cause, by resolution of the Board. Any vacancy
occurring in the membership of the Committee may be filled by appointment by the
Board. Each member of the Committee, at the time of his appointment to the
Committee and while he is a member thereof, must be a “non-employee director”,
as defined in revised Rule 16b-3 promulgated under the 1934 Act or any
predecessor provision thereto, as applicable.
     The Committee shall select one of its members to act as its Chairman, and
shall make such rules and regulations for its operation as it deems appropriate.
A majority of the Committee shall constitute a quorum and the act of a majority
of the members of the Committee present at a meeting at which a quorum is
present shall be the act of the Committee. Subject to the terms hereof, the
Committee shall designate from time to time the key employees to whom Stock
Options or Stock Appreciation Rights will be granted, interpret the Plan,
prescribe, amend and rescind any rules and regulations necessary or appropriate
for the administration of the Plan, and make such other determinations and,
subject to the terms of the Plan, take such other action as it deems necessary
or advisable. In this regard, the Committee shall consider and give appropriate
weight to input from representatives of management of the Corporation regarding
the contributions or potential contributions to the Corporation of certain of
the employees or potential employees of the Corporation. Except as provided
below, any interpretation, determination or other action made or taken by the
Committee shall be final, binding and conclusive on all interested parties,
including the Corporation and all Participants.
4. Eligibility.
     Any employee of the Corporation or its Subsidiaries whose judgment,
initiative and efforts contributed or may be expected to contribute to a
successful performance of the Corporation is eligible to participate in the
Plan. Non-employee directors shall not be eligible to receive Stock Options
under the Plan.
5. Shares Subject to Plan.
     The Board may not grant Stock Options or related Stock Appreciation Rights
under the Plan for more than 500,000 shares of Common Stock of the Corporation
(as may be adjusted in accordance with Section 22 hereof). Shares to be optioned
and sold may be made available from either authorized but unissued Common Stock
or Common Stock held by the Corporation in its treasury. Shares that by reason
of the expiration of a Stock Option or otherwise are no longer subject to
purchase pursuant to a Stock Option granted under the Plan may be reoffered
under the Plan.

A-2



--------------------------------------------------------------------------------



 



6. Stock Ownership Limitation for Options.
     No Stock Option may be granted to an employee who owns more than 10% of the
total combined voting power of all classes of stock of the Corporation or its
Subsidiaries. This limitation will not apply if the Stock Option price is at
least 110% of the fair market value of the Common Stock on the Date of Grant and
such Stock Option by its terms is not exercisable after the expiration of five
(5) years from the Date of Grant.
7. Annual Limit on Grant and Exercise of Options.
     Stock Options shall not be granted to any individual pursuant to the Plan,
the effect of which would be to permit such person to first exercise Stock
Options, in any calendar year, for the purchase of Common Stock of the
Corporation having a fair market value in excess of $100,000 (determined at the
time of the grant of the Stock Options in the manner described in Section 10,
below). A Participant hereunder may exercise Stock Options for the purchase of
Common Stock of the Corporation valued in excess of $100,000 (determined at the
time of grant of the Stock Options in the manner described in Section 10, above)
in a calendar year, but only if the right to exercise such options shall have
first become available in prior calendar years.
8. Allotment of Shares.
     The Committee shall determine the number of shares of Common Stock to be
offered from time to time by grant of Stock Options or Stock Appreciation Rights
to Participants under the Plan. The grant of a Stock Option or Stock
Appreciation Right to a Participant shall not be deemed either to entitle the
Participant to, or to disqualify the Participant from, participation in any
other grant of Stock Options or Stock Appreciation Rights under the Plan.
9. Grant of Options and Stock Appreciation Rights.
     The grant of Stock Options or related Stock Appreciation Rights shall be
evidenced by stock option agreements setting forth such terms and provisions as
are approved by the Committee, but not inconsistent with the Plan including
provisions that may be necessary to assure that the Stock Option is an incentive
stock option under the Code. The Corporation shall execute stock option
agreements with the Participants after approval of the issuance of Stock Options
or Stock Appreciation Rights. The Board may grant Stock Options or Stock
Appreciation Rights under the Plan prior to the time of stockholder approval as
required under Section 29 hereof.
10. Option Price.
     The option price for each Stock Option shall not be less than 100% of the
fair market value per share of the Common Stock on the Date of Grant. The
Committee shall determine the fair market value of the Common Stock on the Date
of Grant and shall set forth the determination in its minutes, using any
reasonable valuation method.
11. Option Period for Options and Stock Appreciation Rights.
     The Option Period for each Stock Option and Stock Appreciation Right will
begin and terminate on the dates specified by the Committee, but may not
terminate later than ten years from the Date of Grant. No Stock Option or Stock
Appreciation Right granted under the Plan may be exercised at any time after its
term. The Committee may provide for exercise of Stock Options or Stock
Appreciation Rights immediately or in installments and upon such other terms,
conditions and restrictions as it may determine, including granting the
Corporation the right to repurchase shares issued upon exercise of options.
12. Payment of Option Price.
     Full payment for shares purchased upon exercise of a Stock Option shall be
made in cash, or at the option of the Committee by the Participant’s delivery to
the Corporation of previously-acquired shares of Common Stock which have a fair
market value equal to the option price, or in any combination of cash and shares
of Common Stock having an aggregate fair market value equal to the option price.
In the event the Committee determines to permit a Participant to purchase shares
pursuant to the exercise of an option hereunder with previously-acquired shares,
the Committee may permit the Participant to use shares which he either purchased
in the open market or acquired upon the exercise of options under the Plan or
any other stock option plan of the Company, including options for which the
purchase price was paid, in full or in part, with previously-acquired shares.

A-3



--------------------------------------------------------------------------------



 



     No shares may be issued until full payment of the purchase price therefor
has been made, and a Participant will have none of the rights of a stockholder
until shares are issued to him.
13. Exercise of Option and Stock Appreciation Rights.
     Each Stock Option and any Stock Appreciation Right granted under the Plan
may be exercised during the Option Period, at such times and in such amounts, in
accordance with the terms and conditions and subject to such restrictions as are
set forth in the applicable stock option agreements; except that no Stock Option
or Stock Appreciation Right granted hereunder to a Participant shall be
exercisable while there is outstanding any Stock Option or Stock Appreciation
Right previously granted to a Participant. Except as provided in Section 16
below, no Stock Option or Stock Appreciation Right may be exercised at any time
unless the Participant is employed by the Corporation or a Subsidiary and has
continuously remained an employee at all times since the Date of Grant. If the
Committee imposes conditions upon exercise, then subsequent to the Date of Grant
the Committee may, also in its sole discretion, accelerate the date on which all
or any portion of the Stock Options or related Stock Appreciation Rights may be
exercised. In no event may a Stock Option be exercised or shares be issued
pursuant to an option if any necessary listing of the shares on a stock exchange
or any registration under state or federal securities laws required under the
circumstances has not been accomplished.
14. Stock Appreciation Rights.
     Any Stock Option granted under the Plan may, in the discretion of the
Committee, include a Stock Appreciation Right. Each Stock Appreciation Right
shall be related to a specific Stock Option granted under the Plan, shall be
granted concurrently with the Stock Option to which it relates and shall not be
exercisable to any greater extent than the related Stock Option is exercisable.
     A Stock Appreciation Right shall entitle the Participant at his election to
surrender to the Corporation the Stock Option, or portion thereof, as the
Participant shall choose, and to receive from the Corporation in exchange
therefor cash in an amount equal to the excess (if any) of the fair market value
(as of the date of the exercise of the Stock Appreciation Right) of one share
over the purchase price per share specified in such Stock Option, multiplied by
the total number of shares called for by the Stock Option, or portion thereof,
which is so surrendered. In the discretion of the Committee, the Corporation
shall be entitled to elect instead to settle its obligation arising out of the
exercise of a Stock Appreciation Right, by the distribution of that number of
shares of Common Stock having an aggregate fair market value (as of the date of
the exercise of the Stock Appreciation Right) equal to the amount of cash it
would otherwise be obligated to pay, with a cash settlement to be made for any
fractional share interests, or the Corporation may elect to settle such
obligations in part with stock and in part with cash.
     The right of Participant to exercise a Stock Appreciation Right shall be
canceled if and to the extent the related Stock Option is exercised. The right
of a Participant to exercise a Stock Option shall be canceled if and to the
extent that shares covered by such Stock Option are used to calculate cash or
shares received upon exercise of a related Stock Appreciation Right.
     The fair market value of Common Stock on the date of exercise of a Stock
Appreciation Right shall be determined as of such exercise date in the same
manner as the fair market value of Common Stock on the Date of Grant of Stock is
determined for purposes of Section 10 hereof.
15. Agreement to Serve.
     Each Participant granted a Stock Option hereunder shall, as one of the
terms of the grant, as reflected in the stock option agreement, agree that he
will remain in the service of the Corporation or of one of its Subsidiaries for
a period of at least two years from the Date of Grant. Notwithstanding the
preceding sentence, the Committee may shorten the two year continuous service
requirement and provide in the applicable stock option agreement that the Stock
Option may be exercised at the normal retirement date as prescribed from time to
time by the Corporation or, if applicable, by one of its Subsidiaries. Such
service shall (subject to the provisions of Section 16 hereof and to the terms
of any contract between the Corporation or any such Subsidiary and such
employee) be at the pleasure of the Board and at such compensation as the Board
or any committee thereof shall determine from time to time. Any termination of
such Participant’s service during such period that is either (i) by the
Corporation or such Subsidiary for cause, or (ii) voluntary on the part of the
individual and without the written consent of the Corporation or such Subsidiary
shall be deemed a violation by the Participant of such agreement. In the event
of such violation, any Stock Option or Stock Appreciation Rights held by the
Participant under the Plan, to the extent not theretofore exercised, shall
terminate. Termination of employment as a result of (i) retirement at the normal

A-4



--------------------------------------------------------------------------------



 



retirement date as prescribed from time to time by the Corporation or such
Subsidiary, or (ii) disability which shall be deemed to be a termination of
employment with consent.
16. Termination of Employment of Service.
     In the event a Participant shall cease to be employed by the Corporation or
a Subsidiary, for any reason other than death, such Participant’s Stock Options
or related Stock Appreciation Rights may be exercised by the Participant for a
period of three (3) months after the Participant’s termination of employment or
service, as the case may be, or until expiration of the applicable Option Period
(if sooner) to the extent of the shares with respect to which such Stock Options
or related Stock Appreciation Rights could have been exercised by the
Participant on the date of termination, and thereafter to the extent not so
exercised, such Stock Options or related Stock Appreciation Rights shall
terminate. In the event of death while employed, all Stock Options or related
Stock Appreciation Rights outstanding shall be exercisable for a period of
twelve (12) months after the Participant’s death or until expiration of the
applicable Option Period (if sooner) to the extent of the shares with respect to
which the Stock Option or related Stock Appreciation Rights could have been
exercised by the Participant on the date of the Participant’s death, and such
Stock Option or related Stock Appreciation Rights may only be exercised by the
personal representative of the Participant’s estate, or by the person who
acquired the right to exercise the Stock Option or related Stock Appreciation
Rights by bequest or inheritance or by reason of the Participant’s death.
17. Disqualifying Disposition.
     If stock acquired upon exercise of a Stock Option is disposed of by a
Participant prior to the expiration of either two years from the Date of Grant
of such option or one year from the transfer of shares to the Participant
pursuant to the exercise of such option, or in any other disqualifying
disposition within the meaning of Section 422 of the Code, such Participant
shall notify the Corporation in writing of the date and terms of such
disposition. A disqualifying disposition by a Participant shall not affect the
status of any other option granted under the Plan as an incentive stock option
within the meaning of the Section 422 of the Code.
18. Non-Assignability.
     A Stock Option or a related Stock Appreciation Right granted to a
Participant may not be transferred or assigned, other than (i) by will or the
laws of descent and distribution or (ii) pursuant to the terms of a qualified
domestic relations order (as defined in Section 411(a)(13) of the Code or
Section 206(d)(3) of the Employee Retirement Income Security Act of 1974, as
amended) provided that in the case of a Stock Option, such transfer or
assignment may occur only to the extent it will not result in disqualifying such
option as an incentive stock option under Section 422 of the Code, or any other
successor provision. Subject to the foregoing, during a Participant’s lifetime,
Stock Options granted to a Participant may be exercised only by the Participant
or, subject to the terms hereof, by the Participant’s guardian or legal
representative.
19. Amendment or Discontinuance.
     The Board may, without the consent of the Participants, alter, amend,
revise, suspend or discontinue the Plan without obtaining approval of the
Corporation’s shareholders, provided such action shall not (i) increase the
benefits accruing to Participants under the Plan, (ii) increase the number of
securities which may be issued under the Plan, or (iii) modify the requirements
as to eligibility for Participation in the Plan. Subject to the foregoing
limitations, the Board may amend the Plan or modify the agreements evidencing
same in order to comply with any exemption from the operation of Section 16(b)
of the 1934 Act.
20. Effect of the Plan.
     Neither the adoption of this Plan nor any action of the Board or the
Committee shall be deemed to give any officer or employee any right to be
granted a Stock Option to purchase Common Stock of the Corporation or any other
rights except as may be evidenced by a stock option agreement, or any amendment
thereto, duly authorized by the Board and executed on behalf of the Corporation
and then only to the extent and upon the terms and conditions expressly set
forth therein.

A-5



--------------------------------------------------------------------------------



 



21. Term.
     Unless sooner terminated by action of the Board, the Plan will terminate on
January 21, 2112, but Stock Options and Stock Appreciation Rights granted before
that date will continue to be effective in accordance with their terms and
conditions.
22. Recapitalization, Merger and Consolidation.

  (a)   The existence of this Plan and Stock Options and Stock Appreciation
Rights granted hereunder shall not affect in any way the right or power of the
Corporation or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Corporation’s capital
structure or its business, or any merger or consolidation of the Corporation, or
any issue of bonds, debentures, preferred or preference stocks ranking prior to
or otherwise affecting the Common Stock or the rights thereof (or any rights,
options or warrants to purchase same), or the dissolution or liquidation of the
Corporation, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.     (b)   The number of shares of Common Stock available
under the Plan described in Section 5, the number of shares of Common Stock that
may be purchased pursuant to Stock Options granted under the Plan, and the
consideration payable per share upon exercise may be proportionately adjusted by
the Board, in its sole discretion, for any increase or decrease in the number of
issued shares of Common Stock resulting from a subdivision or consolidation of
shares or other capital adjustment, or the payment of a stock dividend or other
increase or decease in such shares, effected without receipt of consideration by
the Corporation; provided, however, that any fractional shares resulting from
any such adjustment shall be eliminated for the purposes of such adjustment.    
(c)   Subject to any required action by the stockholders, if the Corporation
shall be the surviving or resulting corporation in any merger or consolidation,
any Stock Option and related Stock Appreciation Rights granted hereunder shall
pertain to and apply to the securities or rights (including cash, property or
assets) to which a holder of the number of shares of Common Stock subject to the
Stock Option and related Stock Appreciation Rights would have been entitled.    
(d)   In the event of any merger or consolidation pursuant to which the
Corporation is not the surviving or resulting corporation, there shall be
substituted for each share of Common Stock subject to the unexercised portions
of such outstanding Stock Options and related Stock Appreciation Rights, that
number of shares of each class of stock or other securities or that amount of
cash, property or assets of the surviving or consolidated company which were
distributed or distributable to the stockholder of the Corporation in respect to
each share of Common Stock held by them, such outstanding Stock Options and
related Stock Appreciation Rights to be thereafter exercisable for such stock,
securities, cash or property in accordance with their terms. Notwithstanding the
foregoing, however, all such Stock Options and related Stock Appreciation Rights
may be canceled by the Corporation as of the effective date of any such
reorganization, merger or consolidation or of any dissolution or liquidation of
the Corporation by giving notice to each holder thereof or his personal
representative of its intention to do so and by permitting the purchase during
the thirty (30) day period next preceding such effective date of all of the
shares subject to such outstanding Stock Options and related Stock Appreciation
Rights.     (e)   In the event that either sufficient shares of the
Corporation’s Common Stock are purchased, or any tender, exchange or similar
offer is commenced which would, if successful (i) result in any of the events
described in subsections 22(c) and (d), (ii) materially alter the structure or
business of the Corporation, or (iii) result in a Change in Control of the
Corporation, then, notwithstanding any other provision in the Plan to the
contrary, all unmatured installments of Stock Options and related Stock
Appreciation Rights outstanding shall thereupon automatically be accelerated and
exercisable in full. The determination of the Board that any of the foregoing
conditions has been met shall be binding and conclusive on all parties.     (f)
  Except as hereinbefore expressly provided, the issue by the Corporation of
shares of stock of any class, or securities convertible into shares of stock of
any class, for cash or

A-6



--------------------------------------------------------------------------------



 



      property, or for labor or services either upon direct sale or upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Corporation convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number or price of shares of Common Stock subject to Stock
Options or Stock Appreciation Rights granted pursuant to this Plan.     (g)  
Upon the occurrence of each event requiring an adjustment of the exercise price
or the number of shares purchasable pursuant to Stock Options or Stock
Appreciation Rights granted pursuant to the terms of this Plan, the Corporation
shall mail forthwith to each Participant a copy of its computation of such
adjustment.

23. Liquidation or Dissolution.
     In case the Corporation shall, at any time while any Stock Option or Stock
Appreciation Rights under this Plan shall be in force and remain unexpired,
(i) sell all or substantially all its property, or (ii) dissolve, liquidate, or
wind up its affairs, then each Participant may thereafter receive upon exercise
hereof (in lieu of each share of Common Stock of the Corporation which such
Participant would have been entitled to receive) the same kind and amount of any
securities or assets as may be issuable, distributable or payable upon any such
sale, dissolution, liquidation, or winding up with respect to each share of
Common Stock of the Corporation. If the Corporation shall, at any time prior to
the expiration of any Stock Option, make any partial distribution of its assets,
in the nature of a partial liquidation, whether payable in cash or in kind (but
excluding the distribution of a cash dividend payable out of earned surplus and
designated as such) then in such event the exercise prices then in effect with
respect to each Stock Option shall be reduced, on the payment date of such
distribution, in proportion to the percentage reduction in the tangible book
value of the shares of the Corporation’s Common Stock (determined in accordance
with generally accepted accounting principles) resulting by reason of such
distribution.
24. Options in Substitution for Stock Options Granted by Other Corporations.
     Stock Options and related Stock Appreciation Rights may be granted under
the Plan from time to time in substitution for such options held by employees of
a corporation who become or are about to become employees of the Corporation or
a Subsidiary as the result of a merger or consolidation of the employing
corporation with the Corporation or a Subsidiary or the acquisition by either of
the foregoing of stock of the employing corporation as the result of which it
becomes a Subsidiary. The terms and conditions of the subsided Stock Options and
related Stock Appreciation Rights so granted may vary from the terms and
conditions set forth in this Plan to such extent as the Board at the time of
grant may deem appropriate to conform, in whole or in part, to the provisions of
the options in substitution for which they are granted.
25. Investment Intent.
     The Corporation may require that there be presented to and filed with it by
any Participant under the Plan, such evidence as it may deem necessary to
establish that the Stock Options granted or the shares of Common Stock to be
purchased or transferred are being acquired for investment and not with a view
to their distribution.
26. No Right to Continue Employment.
     Nothing in the Plan or the grant of any Stock Option and related Stock
Appreciation Rights confers upon any employee the right to continue in the
employ of the Corporation or interferes with or restricts in any way the right
of the Corporation to discharge any employee at any time (subject to any
contract rights of such employee).
27. Indemnification of Board and Committee.
     No member of the Board or the Committee, nor any officer or employee of the
Corporation acting on behalf of the Board or the Committee, shall be personally
liable for any action, determination or interpretation taken or made in good
faith with respect to the Plan, and all members of the Board or the Committee
and each and any officer or employee of the Corporation acting on their behalf
shall, to the extent permitted by law, be fully indemnified and protected by the
Corporation in respect of any such action, determination or interpretation.

A-7



--------------------------------------------------------------------------------



 



28. Government Regulations.
     Notwithstanding any of the provisions hereof, or of any written agreements
evidencing Stock Options or Stock Appreciation Rights granted hereunder, the
obligation of the Corporation to sell and deliver shares shall be subject to all
applicable laws, rules and regulations and to such approvals by any government
agencies or national securities exchanges as may be required. The employee shall
agree not to exercise any Stock Option or Stock Appreciation Right, and the
Corporation shall not be obligated to issue any shares, if the exercise thereof
or if the issuance of shares shall constitute a violation by the employee or the
Corporation of any provision of any law or regulation of any governmental
authority.
29. Stockholder Approval.
     The Plan will be submitted to the common stockholders of the Corporation at
the next annual meeting of the stockholders, for approval by the holders of a
majority of the outstanding shares of Common Stock of the Corporation. If the
Plan is not approved by the holders of a majority of the outstanding shares of
Common Stock of the Corporation by June 30, 2002, then the Plan shall terminate
and any options granted hereunder shall be void and of no further force or
effect.

A-8